       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JAVANI, EEC, et al.

      Plaintiffs,

v.                                       CASE NO.: 3:20-cv-05911-RV-HTC

SHIVANI MITU BHATIA,

      Defendant.


                         DEFENDANT’S RESPONSE
                    TO PLAINTIFFS’ MOTION TO REMAND

      Defendant, SHIVANI MITU BHATIA (“Dr. Bhatia”), responds to the Motion

to Remand, ECF No. 6, filed by Plaintiffs, JAVANI, LLC (“Javani LLC”), J.R. Elias

(“Elias”) and Plaintiff 3 (“Plaintiff 3”) (collectively, “Plaintiffs”), as follows:

                            FACTUAL BACKGROUND

       1.    Plaintiffs commenced the State Court action by filing a Complaint on

September 30, 2020.

      2.     Dr. Bhatia timely filed her Notice of Removal on October 28, 2020.

See ECF No. 1.

      3.     Plaintiffs filed their Motion to Remand, ECF No. 6, on November 5,

2020 (the “Motion”). Plaintiffs contend that this action should be remanded to state

court because: (1) Elias personally alleges in the Motion itself that all known



                                            1
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 2 of 9




damages in the action do not exceed $75,000.00 and, therefore, the amount in

controversy requirement is not met; and (2) Dr. Bhatia is a managing member of

non-party Javani Ventures, LLC. See Motion at || 5 & 12-17.

      4.      As explained below, Plaintiffs are incorrect and the Motion to Remand

is due to be denied.

                ARGUMENT AND MEMORANDUM OF LAW

I.    The Amount in Controversy Requirement is Met Based on the Face of
      the Complaint and Elias’s Personal Representations in the Motion to
      Remand Are Insufficient to Defeat Jurisdiction.

      In the Complaint, Plaintiffs allege twelve different causes of action against

Dr. Bhatia.    In each discreet count, Plaintiffs allege damages in excess of the

jurisdictional requirement, which is $30,000.00 in Florida’s circuit courts. See §

26.012, Fla. Stat. (recognizing that “[cjircuit courts shall have exclusive original

jurisdiction ... in all actions at law not cognizable by the county courts”) and §

34.01, Fla. Stat. (recognizing that the maximum amount in controversy for

jurisdiction in Florida’s county courts is presently $30,000.00). Accordingly, on the

face of the Complaint, Plaintiffs have alleged damages of at least $360,000.00

(twelve counts seeking a jurisdictional minimum of $30,000.00). See Hunters Run

Prop. Owners Ass’n, Inc. v. Centerline Real Estate, LLC, No. 18-80407-CIV, 2018

WL 6727315, at *6 (S.D. Fla. Dec. 22, 2018) (“To satisfy the jurisdictional amount-

in-controversy requirement, a party may aggregate all of its claims against a single


                                          2
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 3 of 9




defendant.”) (citing Exxon Mobile Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

585 (2005)).

      Moreover, of the twelve counts in the Complaint, five are brought on behalf

of Javani, LLC and Elias collectively, three are brought on behalf of Elias alone,

three are brought on behalf of Elias and Plaintiff 3 collectively, and one is brought

on behalf of all three plaintiffs collectively. Designating these counts among the

groups pled, the amount in controversy still exceeds $75,000.00 based on the

allegations that each count resulted in damages in excess of $30,000.00 even without

aggregating all claims. Further, the Complaint does not allege one set of common

facts to which multiple theories of liability apply.      Instead, Plaintiffs set forth

multiple sets of unrelated alleged facts and multiple theories of liability with respect

to those alleged facts. Therefore, from the face of the Complaint, these separate.

unrelated causes of action, each alleging damages in excess of $30,000.00, satisfy

the amount in controversy requirement. See Exum v. State Farm Fire & Cas. Co.,

821 F.Supp.2d 1285, 1294 (M.D. Ala. 2011) (“While the Court may not aggregate

the claims of multiple plaintiffs, it may aggregate a single plaintiffs claims resting

on various theories of liability.”); see also Exxon Mobil Corp. v. Allapattah Servs.

Inc., 545 U.S. 546, 585 (2005) (Stevens, J., dissenting) (“This Court has long held

that, in determining whether the amount-in-controversy requirement has been

satisfied, a single plaintiff may aggregate two or more claims against a single



                                           3
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 4 of 9




defendant, even if the claims are unrelated. See, e.g., Edwards v. Bates County, 163

U.S. 269, 273 16 S.Ct. 967, 41 L.Ed 155 (1896).,,).

      Although it is clear from the face of the Complaint that the amount in

controversy requirement is met, Plaintiff Elias now contends that “all known

damages in this action do not exceed $75,000.         See Motion to Remand at | 5.

Elias’s allegation, however, does not affect the amount in controversy at the time of

removal and is insufficient to establish entitlement to remand.   See e.g., Swain v.

American Security Insurance Company, No. 17-21688-CIV-MARTINEZ/AOR,

2017 WE 3880299, at *2 (S.D. Fla. Aug. 14, 2017) (denying plaintiff’s motion to

remand and noting that, although the plaintiff offered to stipulate that his damages

shall not exceed $75,000.00 in total, the “stipulation does not affect the amount in

controversy at the time the case was removed to this Court.”). Further, Elias’s

allegations regarding damages can only be considered as to his own claims and

potential right of recovery, as is does not appear that Elias can or does represent

Plaintiff 3, nor can he represent “Javani, EEC.   Therefore, even if Elias’s personal

representations that his damages do not exceed $75,000.00 were sufficient, which

they are not, remand is still inappropriate because the damages sought in connection

with the claims advanced by Plaintiff 3 and/or “Javani, EEC” still exceed the amount

in controversy.

      Further, the specific allegations in the Complaint as well as the causes of



                                         4
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 5 of 9




action advanced support a finding that the amount in controversy requirement is met.

For example, Plaintiffs allege that Dr. Bhatia “engaged in numerous acts and

omissions that are outrageous, shocking to the conscience, and which warrant

punitive damages.” See Complaint at 112 (emphasis added). As the 11th Circuit

has noted, “[p]unitive damages must be considered when determining the

jurisdictional amount in controversy in diversity cases.     Rae v. Perry, 392 Fed.

Appx. 753, 755 (11th Cir. 2010) (citing Holly Equip. Co. v. Credit Alliance Corp.,

821 F.2d 1531, 1535 (11th Cir. 1987)). Plaintiffs’ allegations that they are entitled

to punitive damages therefore further supports a finding that the amount in

controversy requirement is met, in addition to the representations on the face of the

Complaint that each of the twelve counts warrant damages in excess of $30,000.00.

      In addition, Plaintiffs contend that Dr. Bhatia’s alleged conduc t caused actual

damages in excess of the jurisdiction requirements of the court, “including but not

limited to the loss of their home, vehicle, significant personal property, business

income, and money.” See Complaint at Tf 33 (emphasis added). Although Plaintiffs

have not alleged specific monetary amounts for these alleged losses, the allegation

that Plaintiffs are seeking damages for the alleged loss of residential real estate

further supports a finding that the amount in controversy is greater than $75,000.00.

      Moreover, Elias has asserted a claim for defamation per se against Dr. Bhatia.

See Complaint at p. 8-9. This “theory of liability can plausibly support damages at



                                          5
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 6 of 9




or in excess of the amount-in-controversy requirement.” Dibble v. Avrich, No. 14-

CIV-61264, 2014 WL 6632629, at *3 (S.D. Fla. Nov. 21, 2014) (citing Lawnwood

Med. Ctr., Inc. v. Sadow, 43 So. 3d 710, 729 (Fla. 4th DCA 2010) (defamation per

se creates a conclusive legal presumption of loss or damage and is alone sufficient

to support punitive damages even without actual damages); Falic v. Legg Mason

Wood Walker, Inc., 347 F.Supp.2d 1260, 1268 (S.D. Fla. 2004) (“Special damages

are actual, out of pocket losses which must be proven by specific evidence as to the

time, cause and amount; whereas general damages encompass the more customary

harms inflicted by a defamatory falsehood, such as impairment of reputation and

standing in the community.”); Rae v. Perry, 392 Fed. App’x 753, 755 (11th Cir.

2010) (“Punitive damages must be considered when determining the jurisdictional

amount in controversy in diversity cases.”)). This further supp orts a finding that the

amount in controversy is met for purposes of diversity jurisdiction.

      In sum, Elias’s allegation in his Motion to Remand that “all known damages

in action do not exceed $75,000.00[,]” is insufficient to discount the allegations set

forth in the Complaint as discussed herein. While the Complaint is not artfully pled

with regard to the amount of damages sought, there is simply no question that, for

each separate count of the Complaint, Plaintiffs have alleged that the amount in

controversy exceeds $30,000.00. Accordingly, an amount in controversy in excess

of $75,000.00 at the time of removal is easily be deduced from the face of the



                                          6
         Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 7 of 9




Complaint.

   II.     Complete Diversity Exists Despite Plaintiffs’ Incorrect Allegations
           Regarding Dr. Bhatia’s Alleged Interest in non-party LLCs Javani
           Ventures, LLC and 120 Magnolia, LLC.

         In the Motion to Remand, Plaintiffs allege that Dr. Bhatia is a managing

member of non-party LLCs “Javani Ventures, LLC” and “120 Magnolia, LLC” and

that these associations somehow destroy complete diversity in this case. See Motion

at p. 3-5. Although Dr. Bhatia disputes that she is or was a member of “Javani

Ventures, LLC”, it is undisputed that Javani Ventures, LLC is not a party to this

action. Instead, at the time of removal, “Javani, LLC” was the named plaintiff, and

it is undisputed that Dr. Bhatia is not nor has she ever been a member or had any

interest in any entity known as “Javani, LLC.” It also appears that “Javani, LLC

does not exist as a Florida limited liability company. Complete diversity therefore

exists and Plaintiffs’ Motion to Remand should be denied. See Taylor v. Piggly

Wiggly of Bay Minette, Ala., 2012 WL 3555576, *3 (S.D. Ala. 2012) (noting that

“the naming of a nonexistent entity cannot destroy diversity”).

                                   CONCLUSION

         Wherefore, as set forth above, Defendant respectfully requests that this Court

deny Plaintiffs’ Motion to Remand.




                                           7
       Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 8 of 9




                                       /s/ Daniel E. Harrell
                                       DANIEL E. HARRELL
                                       Florida Bar Number: 105222
                                       dharrell@clarkpartington.com
                                       Clark Partington
                                       P.O.Box 13010
                                       Pensacola, FL 32591-3010
                                       Phone: (850) 434-9200
                                       Fax: (850) 432-7340

                                       Attorney for Defendant
                                       Shivani Mitu Bhatia



              CERTIFICATE OF WORD LIMIT COMPLIANCE

      I hereby certify that the above Response and incorporated Memorandum

contains 1,610 words, using the word count of the word-processing system used to

prepare this Response, including headings, footnotes, and quotations, and excluding

the case style, signature block and the certificates required by the Local Rules.

                                       /s/ Daniel E. Harrell
                                       DANIEL E. HARRELL




                                          8
      Case 3:20-cv-05911-RV-HTC Document 9 Filed 11/19/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been filed
with the Clerk of the Court via CM/ECF System and furnished electronically and
via U.S. Mail, first class, to the following on this 19th day of November, 2020.

J.R. Elias
PO Box 4761
 Santa Rosa Beach, FL 32549
jelias@30Amediation.com
Plaintiff, pro se___________


                                      /s/ Daniel E. Harrell
                                      DANIEL E. HARRELL




                                        9
